Per Curiam.

The tenant, if he meant to put the demandant out of court, should have entered a ne recipiatur on the quarto die post. As. he has hot done so in the present [*250] case, his neglect must be considered as aAvaiver.
By the rule requiring the sheriff to return the writ, sédente curia, the demandant is to be deemed as continuing in court from day to day during the term. (See Booth, 92.) So the tenant must be called.(b)
Rule granted.

 See Swift y. Livingston, infra, vol. 2, 112. S; C., C. C. 122. Van Bergen v. Palmer, 18 Johns. R. 504. By 2 R, S. 2d ed. 265, § 24, writs of right are abolished.